IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK N.A.                        : No. 375 MAL 2019
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
BRYAN M. BAROSH AND CHRISTOPHER              :
A. BAROSH                                    :
                                             :
                                             :
PETITION OF: CHRISTOPHER A.                  :
BAROSH                                       :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.